WILLIAM J. CAMPBELL, Senior District Judge,
dissenting.
I agree with the majority insofar as it concludes that the District Court had subject matter jurisdiction, and that the plaintiff has satisfied the constitutional requirements for standing. However, I cannot agree that prudential considerations require us to deny the plaintiff standing. The majority’s blind adherence to the zone of interest test fails to consider the nature and purpose of the rule and results in a decision which is inconsistent with the legislative intent of the Postal Reorganization Act.
The prudential considerations of standing as promulgated by the Supreme Court are not strict rules, but rather are standards of judicial self-governance designed to “limit access to those litigants best suited to assert a particular claim,” Gladstone Realtors v. Village of Bellwood, 441 U.S. 91, 100, 99 S.Ct. 1601, 1608, 60 L.Ed.2d 66 (1979). The zone of interest test is one of the “prudential considerations,” 1 and is to be applied *1203only in “appropriate circumstances,” 2 Gladstone, 99 S.Ct. at 1608, ft. 6. The determination of those “appropriate circumstances” requires a pragmatic approach;
“The various rules of standing applied by federal courts have not been developed in the abstract. Rather they have been fashioned with specific reference to the status asserted by the party whose standing is challenged and to the type of question he wishes to have adjudicated.” Flast v. Cohen, 392 U.S. 83, 101, 88 S.Ct. 1942, 1953, 20 L.Ed.2d 947 (1968).
The plaintiff’s claim in this case is that the Postal Service did not choose the most cost-efficient energy source and did not fully justify that decision. The injury alleged is the loss of future profits which the plaintiff would have received had the admittedly most cost-effective alternative been chosen.
The legislative history of the Postal Reorganization Act states as the basic proposition of the reorganization:
“that the management of the Postal Service should be given the powers needed to manage well and then should be held strictly responsible for the proper use of those powers." (emphasis supplied) 2 U.S.Code Cong. & Admin.News 1970, p. 3669.
The major concern of Congress was that the Postal Service operate efficiently;
“The Postal Service is — -first, last and always — a public service. H.R. 17070 is designed to prevent public service from involving public wastefulness in postal matters. This must be done not only by requiring postal management to operate efficiently and economically, but also by requiring it to seek out the needs and desires of its present and potential customers — the American public.” 2 U.S. Code Cong. & Admin.News 1970, p. 3668.
This concern is reflected in the legislation itself, see 39 U.S.C. § 101(g). The majority notes the legislative history of the Act and concludes that it was designed to protect the public’s interest in an efficient postal service. Thus, it delineates the zone of interest as the public’s consumer interest in an economical postal service. Since Peoples Gas asserts a competitive interest, the court concludes that it lacks standing to enforce the Act.
The decision is illogical in that, under its reasoning, no one can have standing to require the Postal Service to be efficient in this situation (or probably any other). Members of the general public, the only parties capable of satisfying the majority’s zone of interest formulation, would not have standing because the only injury they could allege would be “shared in substantially equal measure by all or a large class of citizens,” see Warth, 422 U.S. 490, 499, 95 S.Ct. 2197, 2205, 45 L.Ed.2d 343 (1975); and ft. 1 supra. While there has been much discussion in this case about the standing of frustrated bidders, it is clear that they could never challenge this action by the Postal Service. Once the energy source is chosen, the appropriate specifications for the construction project will be formulated. Since the bidders on the project will base their bids on those specifications, a frustrated bidder would not be able to “go behind” the specifications, i. e., show particularized injury caused by a decision made prior to the formulation of the specifications.
The decision of the Postal Service can only be challenged by Peoples Gas and only at this stage of the project. The majority concedes this point but feels compelled to apply the zone of interest test, and therefore deny Peoples Gas standing.
*1204The majority describes the zone of interest test as a means of
“allowing courts to define those instances where it believes the exercise of its power at the instigation of a particular party is not congruent with the mandate of a legislative branch in a particular subject area.” Citing Control Data Corp. v. Baldridge, 655 F.2d 283, 297 (D.C.Cir.1981), quoting Tax Analysts and Advocates, supra.
This merely emphasizes the incongruity of the decision in this case. It seems to me that what the Court has done is to decide that it is incapable of enforcing the legislative intent because of a judge-made rule designed to implement legislative intent.
As stated earlier, the zone of interest test, as with all the prudential considerations, is designed to insure that the litigant best suited to assert a particular claim is before the court. Peoples Gas has satisfied the constitutional requirements of standing, and it diligently and thoroughly pursued its claim. As conceded by the majority, Peoples Gas is the only party that could raise this claim, and having satisfied the constitutional limitations of standing it must be the appropriate litigant. To apply the zone of interest test in this situation does not ensure that the proper litigant is before the court, but merely eliminates the claim by compelling the conclusion that there is no appropriate litigant. Thus, a situation is created in which “the most injurious and widespread government actions could be questioned by nobody,” United States v. SCRAP, 412 U.S. 669, 688, 93 S.Ct. 2405, 2416, 37 L.Ed.2d 254 (1973). The Supreme Court stated in that case that it could not accept such a conclusion. I cannot accept it either.
The majority notes that the prudential considerations of standing are designed to restrict the court to its appropriate ambit. However, I do not believe the district court exceeded its proper role in this case. It should be noted that this is not the type of decision that Congress can effectively oversee and influence. This is not a situation involving the promulgation of a regulation or policy which would eventually be reviewed and perhaps amended by Congress such as existed in National Association of Postal Supervisors v. United States Postal Service, 602 F.2d 420 (D.C.Cir.1979) and Control Data Corporation v. Baldridge, 655 F.2d 283 (D.C.Cir.1981). By the time the decision as to the energy source is made and construction of the appropriate plant is commenced, “the die is cast” for the forty-year life of the project.
Additionally, this case is not similar to Winpisinger v. Watson, 628 F.2d 133 (D.C. Cir.1980), in which the plaintiffs sought the court to exercise a continuing regulatory role over a part of the Executive Branch. The district court in this case did not substitute its judgment for that of the Postal Service, but merely compelled it to come to a decision based on truthful facts properly presented.
While I admire the majority’s desire to apply stare decisis, I believe they go too far. The Supreme Court’s directives are a guide to legal reasoning and are not, like the pronouncements of the Medes and Persians, etched in stone. As noted earlier, I believe the Supreme Court has given sufficient indication that the zone of interest test, like the other prudential considerations of standing, is not immutable. Indeed, the Court has stated that “generalizations about standing are largely worthless,” Data Processing Service v. Camp, 397 U.S. 150, 151, 90 S.Ct. 827, 829, 25 L.Ed.2d 184 (1979).
I believe the District Court properly entered the injunction because it was necessary in the public interest. The District Judge found material misstatements of fact in the Perkins & Will Study and determined that the postal officials had violated certain of their own regulations. The court concluded that, contrary to the conclusion of the Perkins & Will Study, the choice of electricity would cost at least $55 million more than natural gas over the first twenty years of the project.3 Thus, it was appar*1205ent that a strong public interest supported the issuance of the injunction. As a countervailing consideration, the Postal Service argued that it was operating under severe time constraints. However, that contention is not supported in the record. The district court found that the Chicago Union Station Company could provide heat beyond the announced cancellation date. Additionally, temporary heating facilities were also a possibility. In any event, the time constraints alleged do not warrant this court abstaining from correcting the egregious errors involved in the decision. Therefore, I believe that the injunction was appropriate.
The majority notes that Congress intended the Postal Service to operate in a businesslike fashion, and that this is an additional reason why the court should not act in this matter. I would point out again that the district judge did not substitute his judgment for that of the Postal Service, but merely required that a new business decision, based on an accurate record, be made. No business institution worthy of the name would commit so much of its money by its board based upon erroneous information furnished by its employees.
Additionally, as noted previously, Congress intended that the Postal Service be held strictly responsible for the proper use of its powers. I cannot believe that Congress intended this possible malevolent situation of a $55 million ripoff to result from benevolent legislation. While I can accept that the Postal Service was intended to have greater discretion on certain decisions than other agencies, I cannot concede that it may ignore its own regulations, render a decision on materially misstated facts, and then be accountable to no one. As stated in Nat. Ass’n of Postal Sup’rs,
“Courts can defer to the exercise of administrative discretion on internal management matters, but they cannot abdicate their responsibility to insure complianee with congressional directives setting the limits on that discretion. Reviewability and the scope of review are two separate questions.” 602 F.2d at 432.
In summary, I believe that this Court’s reversal of the District Court is a grave mistake and an injustice to the public we serve. As the result of the rigid application of a vague theoretical concept, this Court stands aside while a huge sum of public funds may be wasted. Moreover, the harm is not limited to this case. Such a decision creates a bad precedent which could pave the way for future situations involving possible public waste and incompetence.
Accordingly, I would affirm the District Court and uphold the injunction.

. The two other prudential considerations can be dealt with summarily. The plaintiff in this case is not asserting the rights of third parties (although arguing that once it has standing it can assert the public interest, see Sierra Club v. Morton, 405 U.S. 727, 737, 92 S.Ct. 1361, 1367, *120331 L.Ed.2d 636 (1972)), nor is it alleging an injury "shared in substantial equal measure by all or a large class of citizens,” Warth v. Seldin, 422 U.S. 490, 499, 95 S.Ct. 2197, 2205, 45 L.Ed.2d 343 (1974). The majority agrees that these considerations do not operate to deny the plaintiff standing in this case, see ft. 8 supra.


. The majority suggests in ft. 10 that this is an overly-literal reading of dictum. I do not perceive it in that manner, but simply as an intelligent reading of an unambiguous statement. In my view, the majority chooses to minimize the import of the statement and to ignore its plain meaning. However, considering the meager and cryptic guidance offered the courts in applying the zone of interest test, such differences are bound to occur.


. The Perkins & Will Study estimated a $30 million differential between natural gas and electricity over the. first twenty years. The District Court found certain factual errors in *1205the Perkins & Will Study, including a mistake as to the boiler efficiency of natural gas and a miscalculation in the economic analysis of natural gas. The latter error was of the magnitude of $25 million and indicated that the study grossly underestimated the economic differential between natural gas and electricity (see Order of District Court, p. 815, ft. 10).